 308DECISIONSOF NATIONALLABOR RELATIONS BOARDDuke Power Company,Lee Steam StationandSam H.Moody, Petitioner,and International Brotherhoodof ElectricalWorkers,Local No. 957, AFL-CIODuke Power Company,Dan River Steam StationandV. A. White,Petitioner,and Local Union No. 407,International Brotherhood of ElectricalWorkers,AFL-CIO, CLCDuke Power Company, Allen Steam StationandJohnT. Gaston,Petitioner,and International Brother-hood of ElectricalWorkersLocal962, SystemCouncil U-20, AFL-CIODuke Power CompanyandSystemCouncil U-20, In-ternationalBrotherhood of ElectricalWorkers,AFL-CIO,Union Petitioner.Cases ll-RD-168,11-RD-169, 11-RD-171, and 11-UC-10June 21, 1971DECISION,ORDERCLARIFYING UNIT, ANDDIRECTIONOF ELECTIONSBY MEMBERS BROWN, JENKINS, AND KENNEDYUpon petitions duly filed under Section 9(b) and 9(c)of the National Labor Relations Act, as amended, ahearing was held before Hearing Officer Martin L. Ball,Jr., on November 12, 1970. Following the hearing, pur-suant to Section 102.67 of the National Labor Rela-tions Board Rules and Regulations and Statements ofProcedure, Series 8, as amended, these cases weretransferred to the National Labor Relations Board fordecision.Thereafter, the Employer and Union filedbriefs. The Union has also filed a motion to dismiss thepetitions in Cases 1l-RD-168, 11-RD-169, and 11-RD-171 for insufficient and invalid showing of interest,or, in the alternative, for administrative investigation ofsufficiency and validity of showing of interest.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with these cases to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds that they are free fromprejudicial error. The rulings are hereby affirmed.Upon the entire record in these cases, including thebriefs, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The Petitioners in Cases 11-RD-168, 11-RD-169, and 11-RD-171, all employees of the Employer,assert that the Unions therein named, all labor organi-zations, are no longer the representatives, as defined inSection 9(a) of the Act, of the employees designated in191 NLRB No. 41the respective petitions. Further, the Union-Petitionerasserts that it represents certain of the Employer's em-ployees.Petitioners in each of the above-stated RD cases seekan election to decertify the incumbent Union. Incum-bent Locals 957, 407, and 962 and System CouncilU-20 of the International Brotherhood of ElectricalWorkers, hereinafter referred to as the I.B.E.W. or theUnion, urge that these petitions be dismissed becausethey fail to state an appropriate unit coextensive withthe present collective-bargaining unit. The Unions,herein collectively referred to as System Council, arguethat the only appropriate unit comprises all of DukePower's employees the Union represents. In accordwith System Council's assertion, it has also filed a unitclarification petition requesting that the Board find thatthe present collective-bargaining unit is composed of allthe Employer's employees it represents. The Employer,on the other hand, asserts that the collective-bargaininghistory does not establish that there has been a mergerof all the groups of employees represented by the Unioninto an overall systemwide bargaining unit. The SystemCouncil also claims that the petition in Case 11-RD-171 was filed within the 60-day insulated period priorto contract termination and therefore the Board's con-tract-bar rule prevents an election.'Duke Power Company is a public utility engaged inthe generation and distribution of electrical powerthroughout the States of North and South Carolina. Itis organized into two major operating groups. Its retailoperations are handled through the Retail or Distribu-tion Department. The generation of power is handledthrough the Power Operations group which engages inthe construction and maintenance of transmission linesand the operation of power plants (both hydro andsteam), substations, and sundry other facilities that re-late to the production and delivery of electric power tothe Distribution Department at points throughout theserviced area.In 1938, the Employer negotiated its first contractwith a Local of I.B.E.W. Subsequently, as more em-ployees authorized I.B.E.W. to represent them and theEmployer recognized the Union as its employees' rep-resentative, either by Board certification or by agree-ment of the parties, additional locals were chartered.Bargaining at this time assumed the form of groupnegotiation of a single contract covering all employeesrepresented by the I.B.E.W. In 1948, an informal "sys-tem council" was organized among the locals in orderto structure its group bargaining. This informal "sys-'The System Council has also sought to have the RD petitions dismissedon the ground that the decertification authorizations were procured with theassistance of supervisory employees and through misrepresentation as to thenature of the authorizations This is a separate matter for administrativedetermination and investigation and will not be considered in the presentproceeding DUKE POWER COMPANY309tem council" was officially chartered by the I.B.E.W.in 1959 as "System Council U-20" pursuant to its In-ternational constitution.2 This System Council formsthe basis for I.B.E.W.'s present collective-bargainingstructure with this Employer.Since its inception, System Council U-20's bylawshave provided that it "shall have authority to deal withtheDuke Power Company of Charlotte, NorthCarolina as the authorized agent of such local unionsin all matters pertaining to collective bargaining," andthat the Council was formed by the local Unions withthe object to establish a central representative body.'The System Council's bylaws can be amended by atwo-thirds vote of all the composite members of theaffiliated local Unions.' The officers of the SystemCouncil include a business manager, president, and anexecutive board made up of one delegate from eachaffiliated local union.' Officers of the Council, as well asadditional delegates from the affiliated local Unions,along with the International representative, composethe Union's negotiating committee.' When the commit-tee finally completes negotiation of the agreement, it issubmitted to the membership for ratification. Ratifica-tion is based on a majority of all the votes cast by thecomposite members of the affiliated locals.Similarly, the Employer's bargaining structure ishighly centralized. All contract negotiation is done byitscentral personnel department.No supplementalagreements are negotiated, and, with the exception ofhandling the initial steps in the grievance procedure,local managers and other supervisory personnel are nototherwise involved in the negotiation and grievanceprocedures.In 1968, the Union filed a petition for an election ina unit composed of the entire Distribution Department.Although contracts previously negotiated includedgroups of employees in the Power Department (re-ferred to by the parties as "fragments") no mention wasmade of these employees in the petition and in thesubsequent Board proceedings. The Board issued adecision' directing an election be held among the em-ployees in the Distribution Department. The Unionwon the election.2Article XVII, section 22 of the constitution of the I.B.E W From 1959to July 1969, it was officially chartered as the "System Council U-20 ofLocal Unions 356, 407, 745, 913, 957 and 962 of the International Brother-hood of Electrical Workers." However, as the result of the merger of threelocals, the System Council is presently known as "System Council U-20 ofLocal Unions 407, 957, and 962."'By-Laws of System Council of IBEW Local Unions on the Property ofDuke Power Company (Union Exh. 798, art 1, secs. 1 and 2).°Id,art.X, sec 2.Id.,art. IV, sec. IcId.,art. IX, sec. 1Duke Power Company,173 NLRB 240.When the parties began negotiation of the 1969 con-tract, the Employer requested that certain of the PowerDepartment "fragments" be excluded from the cover-age of the agreement. The Employer did not seek theexclusion of the power stations involved in the presentdecertification petitions. It is clear, though, that thedisputed "fragments" were included within the cover-age of the 1969 collective-bargaining agreement eventhough the Employer and the Union disagree as to theunderstanding which led to the inclusion.At the next contract negotiation sessions for the 1970contract the exclusion of the nonsteam plant "frag-ments" was a prime negotiation topic. According to theUnion's "Minutes of Negotiation," at almost everymeeting the Employer discussed the proposed exclu-sion. Further, it appears that it was this topic whichprimarily prevented the Union's acceptance of the 1970agreement. At the time of the hearing the Union stillhad not accepted the proposed 1970 agreement becauseof the Employer's insistence on the exclusion of these"fragments."On October 5, 1970, a decertification petition wasfiled for the Employer's Lee steam power plant inPelzer, South Carolina. Shortly thereafter, employeesat two other steam power plants, Dan River and Allen,also filed RD petitions on October 22, 1970, andNovember 2, 1970, respectively. The Union then, onNovember 2, 1970, filed a unit clarification petitionembracing all the "fragment" employees. Because ofthe similarity of issues involved in these cases the peti-tions have been consolidated.As stated, the Employer's operations are divided intotwo major divisions: namely, Retail or Distribution andOperations. At issue in this case is the status of groupsof employees represented by the Union in the Opera-tionsDepartment, These groups are described by theparties as "fragments." For our purposes 'here, the"fragments" may be further subdivided into the steamstations and various groups of other employees. TheUnion represents the employees at three of the Em-ployer's eight steam stations and the decertification pe-titions filed involve these three steam stations!The Dan River Steam Station came under the cover-age of the 1967 collective-bargaining agreement afterthe Union was certified as the result of a Board-con-ducted election in 1966. There are approximately 70employees in this group. The Lee Steam Station em-ployees were first covered by the 1968 collective-bar-gaining agreement following a voluntary recognition bythe Employer in 1967. There are 69 employees in thisgroup. Finally, the Allen Steam Station employees werebrought under the coverage of the 1969 collective-bar-gaining agreement after a Board election and certifica-8Not clear from the record is the total number of unrepresented em-ployees in the Employer's Operations Department. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion in 1969. There are approximately 101 employeesin this group.At two of the above-mentioned steam stations, DanRiver Steam Station and Allen Steam Station, theUnion sought, and the Board has certified, the Unionas the employees' bargaining representative in each ofthese steam stations. The factors which led to theBoard determinations are readily evident. Steam sta-tions are at widely diverse geographical locations. Eachplant is a virtually autonomous self-contained entity.Each station's superintendent reports directly to themanager of power production. The superintendents arein charge of the day-to-day administration of the collec-tive-bargaining agreement> at the steam station. Theypurchase minor items. Records pertaining to payroll,work history, and plant activities are kept at the steamstations.Hiring, promotion, discharge, layoff, and re-call are done locally at each steam station. There is noformal transfer of employees from one steam station toanother. Seniority is by. classification at each steamstation. Finally, supervisors of one steam station haveno authority over any other station.The other "fragments" involved in the Union's unitclarification petition comprise groups of employeesscattered throughout the Employer's system. The sizeof these employee groups varies from as many as 22employees to 1 or 2 employees. At some locations theemployee group perhaps would constitute an independ-ent appropriate unit for the purpose of collective bar-gaining whereas at other locations the group or "frag-ment" of employees would not so qualify under Boardstandards. The record however does not reveal an in-stance where the Board has ever certified the Union asthe bargaining representative for one of these groups ofemployees. It may be assumed that the Employer hasin all instances voluntarily recognized the Union as therepresentative of these^employees. Groups of these em-ployees have been included in the coverage of the par-ties' collective-bargaining agreement prior to 1959, andothers as recently as the 1969 agreement.''More specifically these "fragments" comprise the following:(1)Hydraulic maintenance employees located at Great Falls, SouthCarolina. These employees perform all the maintenance, repair, and upkeepon the hydro plants throughout the Duke Power System. The superinten-dent in charge of this operation reports directly to the assistant vice presi-dent in charge of operations at the Employer'smain officesin Charlotte,North Carolina Hiring, promotion, discharge, layoff, and recall are adminis-tered by this superintendent. There is no interchange with employees else-where in Duke Power, and their seniority is based on their job classificationsin the hydraulic maintenance department. There are approximately 22 em-ployees in this group. This group was most recently covered by the 1967collective-bargaining agreement(2) Great Falls labor crew at Great Falls: These employees are supervisedby the hydraulic maintenance superintendent and were first covered by thecollective-bargaining agreementin 1967.(3) Substation operators and servicemen- These employees are located invarious areas of the Employer's Operation Department,particularly at someof the Employer's several substations, and compose the bulk of the remain-ing employees represented by the I.B.E.W. Approximately 33 employeesare in this category.Prior to the 1968 Board decision and election whichcreated the Distribution Department as a single bar-gaining unit, the collective-bargaining agreement, arti-cle I entitled Recognition, listed each of the groups ofemployees covered by the agreement according to thelocal union representing the group, the Company's op-erating department, and geographic location. After theestablishment of the Distribution Department unit, thegroups of employees covered were described in the1969 agreement, article I, as consisting of all the em-ployees in the Retail Operations (Distribution) Depart-ment, the several steam stations in the Power Opera-tions Department represented by the Union, and othernamed groups of employees in the Power OperationsDepartment.All agreements since 1962 have been signed by bothSystem Council U-20, and each of the local Unions. Thecover sheet of the agreement states that the agreementwas negotiated by the System Council U-20. The mostrecent 1969 agreement specifically states that it is anagreement "Between Duke Power Co. and SystemCouncil U-20 (Local Unions 355, 407, 745, 913, 957,and 962)." The agreements set forth the wage scales forall job classifications covered by the agreement. Thereare no supplemental agreements. Seniority is computedon a plant-by-plant basis and there is no companywideseniority.There has been a continuous practice between theSystem Council and Duke Power of adding groups ofemployees to the overall contract coverage. This oc-curred with respect to both the Distribution Depart-ment employees prior to the Board's certification of thedepartmentwide unit and to the employees involved inthese cases. The Union admits that prior to 1967 therewas also a practice whereby union recognition waswithdrawn with respect to certain groups of employees.According to the testimony of the former businessmanager for the System Council this practice stoppedin 1967 when he discovered that it was "illegal" andrefused to further acquiesce in this practice of with-drawal. It has not been done since that time.The I.B.E.W. contends that the RD petitions filedfor each of the three steam power plants state an inap-propriate unit and should therefore be dismissed. Thesteam power plants, the I.B.E.W. contends, have beenincorporated into a larger collective-bargaining unitcomposed of all employees represented by the Union.It is argued that through the years there has developeda practice of immediately incorporating groups of em-ployees who have expressed their wish to be repre-sented by the Union, either by Board election and cer-tification or by agreement of the parties, into acollective-bargaining unit covering all employees repre-sented by the I.B.E.W. In other words, the Union con-tends that System Council U-20 has-engaged in, jointbargaining for the several: locals, representing Duke^Po- DUKE POWER COMPANYwer's employees. It supports the above contentionswith evidence showing the long period of negotiating asingle contract covering all Employer's employees; thehighly centralized negotiation method used by both theUnion and the Employer; and the System Council'smethod of ratification-majority vote of all employees.For similar reasons the I.B.E.W. contends in its UCpetition that the Board should now include all the"fragment" employees in the bargaining unit hereto-fore found appropriate by the Board inDuke PowerCompany,173 NLRB 240.The Employer, on the other hand, contends that thedecertification petitions are proper and that either theunit clarification petition should be dismissed or, in anyevent, the Board should now find that previous Boardcertifications did not include the "fragment" employeesand that the Distribution Department unit cannot beclarified to add them. It takes the position that al-though collective-bargaining; negotiations have overmany years been centralized it was only for conven-ience of the parties and was not, intended to constitutejoint bargaining for a single unit of all represented em-ployees. This, it says, is expressed in the collective-bargaining agreement's recognition,clause and theagreement's subscriptions wherein each local, as well asthe System Council,signs.It further argues that evenif the Board has found that there has been joint bargain-ing the parties have developed a practice of droppingfrom the coverage of the agreement groups of em-ployeeswhen the Union no longer represents amajority. Therefore, the decertification petitions areproper since the parties have the understanding that theagreement will only cover groups of employees wherethe Union represents a majority. Further, the Union'sefforts through the posture of the decertification peti-tions and the unit clarification petition to create a unitcomposed of all employees it represents is inappropri-ate since: (1) the collective-bargaining practice cannotbe interpreted as joint bargaining; (2) there is no iden-tifiable characteristic of either the Employer's opera-tions or geography which would make this proposedunit appropriate; and (3) it is inequitable to allowgroups of employees to be swallowed into a muchlarger collective-bargaining unit without their consentand with no possibility of withdrawal."30The I.B.E.W has further argued that the decertification petition filedat Allen Steam Station was not timely filed under the Board's contract-barrule. The formal RD petition was filed on November 2, 1970. The termina-tion date of the contract was December 31, 1970. Therefore the formalpetition was filed within the insulated 60-day period prior to the contract'stermination. The Employer, however, points out that prior to the filing ofthe formal RD petition several employees had sent to the Regional Officea letter dated October 27, 1970, requesting a "decertification election " TheRegional Office then forwarded by mail a request that a formal RD petitionbe filed, which was promptly filed pursuant to the Regional Director's re-quest on November 2 The Employer argues that the date of the request fora decertification election be considered the filing date rather than later filingof the formal petition pursuant to the Regional Director's request.We agree311It is uncontested that Duke Power and System Coun-cilU-20 have for years negotiated and entered intocontracts covering all employees represented by theUnion. The Union claims that this was joint bargain-ing. The Employer says it was done only for conven-ience. The facts appear to support the Union's position.The contract negotiated covered every facet of the em-ployee's relationship with his employer except for se-niority. The local Unions have given almost all theirnegotiating power to the System Council. Ratificationof the agreement derived by the negotiating efforts ofthe System Council is accomplished by a majority voteof all union members in the Duke Power system.Indeed, in the previousDuke Powerdecisiondealingsolelywith the Distribution Department, the Boardcharacterized the negotiation process ina similar man-ner:The current contract, as with several preceding it,provides for uniform conditions of employment,including classifications and wages. All provisions,with the exception of seniority,span"unit"lines.Bargaining has been conducted jointly with thevarious locals that have been recognized in themany units. The parties have long bargained in anoverall unit, which is composed of, and has sub-sumed, the many so-called smaller "units." Wetherefore find that-the employees covered by thecontract constitutea single unit.Since this decision neither party has done anythingwhich changes the character of the negotiating process.True, the Employer has proposed to exclude certaingroups of employees previously covered by the agree-ment in the Operations Department. However, itsplanned exclusion is inconsistent with any rationalproposal to create separate collective-bargaining unitsfor the Distribution and Operations Department sinceaccording to the Employer's plan the steam plants"would be covered by the same agreement as the Distri-bution Department. In fact the Employer was unwill-ing to negotiate a separate contract for the proposedexcluded employees in the Operations Department.Rather, the Employer offered to follow the terms of thecollective-bargaining agreement negotiated for the dis-tribution and steam plant employees even though notspecifically included within the coverage of that agree-ment.with the Employer that in the circumstances of the present case the filingdate used for determining the applicability of the contract-bar rule shouldbe the date of the original request. The employees m their original requestfor a decertification election effectively expressed their desires within thepermissible period for filing such request The mere fact that the request wasnot upon the Board's standard forms should not impinge on the validity ofthe request Accordingly,we find the Allen Steam Station petition timelyfiled." The Employer's proposal to revise the collective-bargainingagreement's coverage was originated considerably prior to the filing of thedecertification petitions. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs previously indicated, our priorDuke Powerdeci-sion did not consider the status of the Operations De-partment "fragments" even though it is clearly evidentfrom the foregoing that these employees were includedin collective-bargaining agreements prior to this deci-sion. This previous bargaining history, unchanged byevents since our previous decision, shows that the Em-ployer and the Union engaged in joint bargaining for allemployees represented by the Union. Accordingly, wegrant the Union's unit clarification petition and find,based on the long established collective-bargaining his-tory, that the appropriate unit is a systemwide unitcomposed of employees both in the Distribution orRetailDepartment and the Operations Departmentwho are represented by the Union.12Although we have granted the Union's unit classifi-cation request so as to cover some of the union-repre-sented employees in the Operations Department as wellas in the Distribution Department, we do not find thisconclusion dispositive of the status of the decertifica-tion petitions at the three steam plants. The Unioncontends that the unit stated in each decertificationpetition is inappropriate because these units also havebeen incorporated into the larger collective-bargainingunit.We do not agree with the Union's contention thatthe bargaining history has rendered inappropriate, forpurposes of a decertification election, separate steamplant units. At two of the steam plants the Board hascertified the Union as the bargaining agent in a unitcomposed solely of that particular steam plant. Theemployees were not given the option to choose at thetime of the Board's election at these two steam plantswhether they wished to be associated with the largercollective-bargaining unit. Moreover, all of these steamplantshave only recently been included within the cov-erage of the system wide collective-bargaining agree-ment-the Allen steam plant being added as late as1969. In light of the above, we conclude that, althoughthese three steam plants have been included in the sys-tem-wide agreement and will continue to be included ifthe employees choose by election to be represented bythe Union, an insufficient time has elapsed since certifi-cation or recognition as separate appropriate units forthe purposes of collective bargaining to warrant thefinding that these steam plants have been irrevocablyamalgamated into the larger collective-bargaining unit.Accordingly, we find that the decertification petitionsfiled for Lee, Dan River, and Allen steam plants statethe appropriate unit and we shall direct that decertifica-tion elections be held at each of the steam plants.12Although several groups of employees have been added to the collec-tive-bargaining agreement's coverage since our previous decision, thesegroups should also be coveredby ourpresent Decision in order to be consist-ent with the parties owncollective-bargaining arrangementsWe find that the following described units are appro-priate units in this "decertification" proceeding for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act:All operation and maintenance employees atLee Steam Station excluding all office clerical em-ployees, guards, and supervisors as defined in theAct.All operation and maintenance employees em-ployed at the Employer's Eden, N.C. installation(Dan River Steam Station) but excluding officeclerical employees, supervisors and guards asdefined in the Act.All operation and maintenance employees atAllen Steam Station, Belmont, North Carolina ex-cluding all office clerical employees, guards, andsupervisors as defined by the Act.If a majority of the employees in any of the unitsdescribed above vote for the Union-Petitioner, then theemployees in that unit will be taken to have indicatedtheir desire to be included in the existing systemwidecompany unit currently represented by Union-Peti-tioner and the Regional Director will issue a certifica-tion to that effect.ORDERIt is hereby ordered that the certification heretoforeissued to System Council U-20, International Brother-hood of ElectricalWorkers, AFL-CIO, be, and itthereby is, clarified by specifically including therein allemployees in the Operations Department described ashydraulic maintenance employees, Great Falls laborcrew, and other substation operators and, servicemenrepresented by the I.B.E.W.[Direction of Elections" omitted from publication.]MEMBER BROWN, dissenting in part:I agree with my colleagues' finding in the UC casethat the presently existing bargaining unit is the sys-temwide unit for which the Union is recognized com-prising the Distribution or Retail Department and theOperations Department. Notwithstanding this finding,however, and in the face of longstanding Board policy" In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with them.Excelsior UnderwearInc.,156 NLRB 1236;N.L.R.B. v. Wyman-Gordon Co.,394 U.S. 759.Accordingly, it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by theEmployer with the Regional Director for Region 20 within 7 days of thedate of this Decision and Direction of Elections. The Regional Directorshallmake the list available to all parties to the election. No extension oftime to file this list shall be granted by the Regional Director except inextraordinary circumstances. Failure to comply with this requirement shallbe grounds for setting aside the election whenever proper objections arefiled DUKE POWER COMPANY313which regards the existing bargaining unit as the appro-Inasmuch as I cannot reconcile this direction of elec-priate one for decertification purposes," My colleaguestions with the resolution of the UC case or with Boardare directing decertification elections in fragments oflaw respecting which the majority opinion is silent, Ithe existing bargaining unit.must dissent therefrom. And since, as appears from theunit finding made in the UC case, the decertificationpetitions seek elections in inappropriate units, I would'"SeeClohecy Collision, Inc,176 NLRB No 83, and cases cited thereindismiss them.